LeBLANC, J.
(dissenting). Plaintiff, a merchant engaged in business in the city of Opelousas, instituted this suit against the defendant on a promissory note. The note is for the sum of $264, is dated Opelousas, La., December 16, 1920, is payable February 1, 1921, and bears 8 per cent per annum interest from date and 10 per cent additional as attorney’s fees in case it be placed in the hands of an attorney for collection. The defendant, being an illitérate negro, the note is signed by mark, wit*555nessed by J. C. Fadaol, a son of the plaintiff. It bears indorsements of two payments aggregating the sum of $100 and an interest payment on October 1, 1923.
The answer of the defendant is a denial of any liability, with an averment that he had at one time executed a note of $100 in favor of the plaintiff which had been liquidated by the payments alleged in plaintiff’s petition, although on different dates than stated, and a special averment that, if the note signed by him was for a greater amount than $100, then “his signature to the same was obtained by fraud and misrepresentation on the part of the plaintiff. * * * ”
On this issue the case went to trial, which resulted in a judgment by the district judge in favor of the defendant, dismissing the plaintiff’s suit at his costs. From that judgment the plaintiff has appealed.
From the evidence it appears that the defendant, a farmer working at the time as a share cropper, was obtaining advances in the way of groceries, merchandise, and supplies from the plaintiff. On December 16, 1920, his account showed a balance of $264, which was converted into a note for a like amount; that being the note sued on. The defendant being illiterate, the note was prepared and the signature affixed by mark, all of this having been done by J. C. Fadaol whose name appears on the note as a witness. It might be mentioned here that the plaintiff also is illiterate, and this son attended' to all his clerical work and had a considerable part in the entire management of the business.
On December 30, 1921, the plaintiff obtained a loan of $4,500 from the OpelousasSt. Landry Bank & Trust Company, for which he gave his personal note secured by the pledge of a number of smaller notes held by him, among which was the note of the defendant.
According to the testimony of plaintiff’s son, repeated efforts were made by him to collect from the defendant the amount of his note. He succeeded in collecting the amounts endorsed on the back of it, turning over these amounts as he collected them to the Opelousas-St. Landry Bank & Trust Company. All further effort at collecting anything after October 1, 1923, having failed to bring about any result except promises, plaintiff instituted this suit on March 5, 1928.
The defendant does not deny his arrangement with the plaintiff about obtaining advances while he was cropping; the only direct conflict between them being as to the amount of the note that was executed.
If the defendant’s contention be correct, it is evident that the plaintiff, through his son, or both of them, deliberately took advantage of an illiterate negro, and in affixing his signature by mark to a note of $264, when in reality it should have been for $100, perpetrated the grossest kind of fraud.
In finding for the defendant, the district judge necessarily had to conclude that there was fraud. In his written reasons for judgment he charges the plaintiff with the burden of “making out his case by a preponderance of evidence,’’ and states that he failed “to make out his case as the law requires.” He seems to have overlooked that rule of evidence which shifts the burden of proof from the plaintiff to the defendant who charges fraud or pleads some special defense in exoneration of an obligation. Fraud especially must always be proved by him who alleges it. Civil Code, art. 1848. Concerning the matter of the *556burden, of proof on the subject of obligations, there is article 2232, Civil Code, which reads as follows:
“He who claims the execution of an obligation must prove it. On the other hand, he who contends that he is exonerated, must prove the payment or the fact which has produced the extinction of the obligation.”
This court had occasion to consider this question in the case of Schwartz Bros. vs. Shaheen, 8 La. App. 68, in which the issue was the same as is here presented, and the defendant was held to the burden of proving the fraud of which he complained.
Tested by this rule, the defendant in this case cannot be exonerated from an obligation, legal and valid on its face, because he also has failed to carry the burden which the law imposed on him.
Under the provisions of the Negotiable Instruments Law, the note here sued on created a prima facie valid obligation.
“Every negotiable instrument is deemed prima facie to have been issued for a valuable consideration; and every person whose signature appears thereon to have become a party thereto for value.” Negotiable Instruments Law, Act No. 64 of 1904, sec. 24.
There is not anything in the record to indicate that the plaintiff or his son are people who would engage in a practice such as they are charged with. The father had been in business for a long number of years, and the son had been its manager since 1915. They seem to have prospered, and must have enjoyed the confidence of one of the banking institutions of their city at least, as the Opelousas-St. Landry Bank & Trust Company loaned the father as much as $4,500 on his personal note, secured only by the pledge of notes of the character of the one here sued on. Judged by the extract offered in evidence which showed the statement of the defendant’s account, and the son’s testimony in connection therewith, their system of bookkeeping appears to have been fairly accurate and complete. These matters are mentioned as circumstances to be taken into consideration in weighing the testimony of the defendant’s son concerning the whole transaction against that of the defendant, who exaggerated quite a bit, was evasivo in several instances and uncertain in most of his statements, except the one to the effect that the note he was made to execute was for the sum of $100, and had been indorsed by one of his sons. As a corroborating witness he produced his son, who testified that his father had executed a note for $100, which he had indorsed, but he knew nothing whatever about the note sued on, nor was he at all familiar with his father’s affairs and dealings with the plaintiff.
A stronger character of proof should be required to convict one, it might be said, of so serious a charge as is made against the plaintiff in this case.
In the case of Calhoun vs. McKnight, 44 La. Ann. 575, 10 So. 783, 784, the Supreme Court in commenting on the character of evidence.required in cases in which there was a charge of fraud, said:
“Fraud is never presumed. While courts recognize the cunning concealment in which it shrouds its devious practices, and the difficulty of tracing it by direct proof, and therefore give due weight to all circumstances indicating its existence, yet such circumstances must be of a character to convince the mind clearly before they can support a conviction of such an offense, almost akin to crime.”
No such circumstances appear in this case. The district judge, in applying the wrong rule of evidence, incorrectly decided against the plaintiff, dismissing his suit.
*557The judgment should he set aside and reversed, and rendered in favor of the plaintiff and against the defendant as prayed for.
For the foregoing reasons I respectfully dissent.